—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Richmond County (Mastro, J.), dated April 9, 1999, which granted that branch of the motion of the defendant City of New York which was for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed, on the law, with costs, that branch of the motion is denied, and the complaint is reinstated insofar as asserted against the City of New York.
CPLR 3212 (a), as amended effective January 1, 1997, requires a motion for summary judgment to be made within 120 days after the filing of the note of issue, except with leave of court on good cause shown (see, CPLR 3212 [a], as amended by L 1996, ch 492). Here, the motion was made well after the 120-day period, without any showing of good cause for the delay. Thus, the motion should have been denied (see, Morhart v City of New York, 267 AD2d 438; Anzalone v Varis, 254 AD2d 381). Joy, J. P., Thompson, Goldstein and Feuerstein, JJ., concur.